EXHIBIT 10(d)18 BASE SALARIES OF NAMED EXECUTIVE OFFICERS GULF POWER COMPANY The following are the annual base salaries, effective March 1, 2011, of the current Chief Executive Officer and Chief Financial Officer of Gulf Power Company and certain other current or former executive officers of Gulf Power Company who served during 2010. Susan N. Story* $494,400 President and Chief Executive Officer Mark A. Crosswhite** $399,543 President and Chief Executive Officer Philip Raymond*** $271,039 Vice President and Chief Financial Officer P. Bernard Jacob $249,884 Vice President Theodore J. McCullough****$219,305 Vice President Bentina C. Terry $251,533 Vice President R. Scott Teel*****$227,161 Vice President and Chief Financial Officer *Through December 31, 2010 **From January 1, 2011 ***Through August 12, 2010 ****Through June 30, 2010 *****From August 13, 2010
